Name: 2014/948/EU: Council Decision of 15 December 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2014-12-24

 24.12.2014 EN Official Journal of the European Union L 369/1 COUNCIL DECISION of 15 December 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (2014/948/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006, by adopting Regulation (EC) No 2027/2006 (1) the Council approved the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (the Agreement). (2) The Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties (2) expired on 31 August 2014. (3) The Council authorised the Commission to negotiate with the Republic of Cape Verde a new protocol (the Protocol) granting Union vessels fishing opportunities in the fishing zone in which the Republic of Cape Verde exercises sovereignty or jurisdiction in fishing matters. (4) On completion of the negotiations, the Protocol was initialled on 28 August 2014. (5) To ensure that Union vessels can continue their fishing activities, the Protocol should be applied on a provisional basis from the date of its signature, in accordance with Article 15 thereof. (6) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signature of the Protocol between the European Union and the Republic of Cape Verde setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde is hereby authorised, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied provisionally, in accordance with Article 15 thereof, from the date of its signature, pending the completion of the procedures necessary for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde (OJ L 414, 30.12.2006, p. 1). (2) OJ L 181, 9.7.2011, p. 2.